Citation Nr: 1752165	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-04 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974 and from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans Louisiana. 

The Board previously denied the Veteran's claim for entitlement to service connection in June 1991 and that decision became final.

The Veteran filed a request to reopen his claim in August 2006.  In a May 2009 statement of the case, the RO reopened the claim and denied service connection for a chronic back disability.  The Veteran did not timely file an appeal and that decision became final.

The Veteran participated in a Travel Board hearing with the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran did not file a timely appeal to the May 2009 Statement of the Case (SOC) that denied service connection for a chronic back disability, due to the lack of evidence showing that the condition was caused or related to service, or otherwise caused or aggravated by an in-service illness, injury or event.

2. The evidence received since the May 2009 SOC is new, as it has not previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim. 

3. The Veteran's current back disability is etiologically related to the disease, injury, or other event in active service.

CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).

2. The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§  3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

In this case, VA has obtained the entire Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records.

The Veteran was afforded a VA examination in September 2007 and subsequently in November 2012.  Service treatment records show treatment for the back dating in 1973 during his first period of enlistment, and showed that the veteran injured his back again in August 1977 while playing basketball.

New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.


Analysis

The Veteran seeks to reopen service connection for a back disability.  The claim was previously denied by the Board in June 1991.  The RO reopened, but denied the Veteran's claim for service connection for a low back disability in a May 2009 SOC.  The Veteran did not timely appeal the May 2009 Statement of the Case and that decision became final.  See VA letter dated in March 2010.  Subsequently, in July 2010, the Veteran filed to reopen his claim for entitlement to service connection for a low back disability.  The RO denied the Veteran's claim on the basis that no new and material evidence had been presented.

New evidence has been presented since the May 2009 SOC.  The Veteran presented new and material evidence in July 2010 from Dr. G. C.  In addition, evidence received from Dr. G. C., received in August 2017 shows that the Veteran's condition is chronic and occurred while in the military.
The Veteran testified at his August 2017 Travel Board hearing that although he complained of back pain in 1973 to 1974 while in service, his current back problem is due to an injury he sustained when he fell down on his back when he was elbowed during basketball practice in August 1977.

The Board finds that this evidence is new, as it has not previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disability, and the claim is reopened.


Service Connection for a back Disability

The Veteran contends that service connection is warranted for a low back disability.

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he suffers from a back disability which arose during or was caused by his military service.  Service Treatment Records (STRs) showed that the Veteran complained of back pain in 1973, 1974 and 1977.  A review of the STRs reveals that, on physical examination for entrance into active service in November 1972, clinical evaluation of the spine was normal.  The physical examination report for separation from his first period of active service in October 1974 revealed that clinical evaluation of the spine was normal.  Notwithstanding, on the accompanying medical history report, the Veteran indicated that he had recurrent back pain.  On the physical examination report for entrance into his second period of active service in February 1975, clinical evaluation of the spine was normal.  On the accompanying report of medical history, the veteran indicated that he had no recurrent back pain.

Service clinica1 records dated in August 1977 reflect treatment of the Veteran for a back injury while he was playing basketball.  Physical examination revealed that the
Veteran was quite rigid and tender, with muscle tightness and spasm.  X-ray report dated in August 1977 revealed scoliosis of the lumbar spine with the apex at L4 with convexity to the left.  The examiner noted an old compression fracture at L3 with sclerosis along the interior anterior aspects, which may have been secondary to old trauma or a variant of a Schmorl's node, but the examiner reported that no recent traumatic changes were evident.  The physical examination report for separation of December 1977 shows that clinical evaluation disclosed moderate thoracolumbar scoliosis which was occasionally symptomatic.  The first post-service treatment of back problems is shown in 1984, at which time the Veteran complained of low back pain.  X-ray reports again confirmed the presence of scoliosis.

Outpatient VA treatment records from New Orleans VA Medical Center (VAMC), dated from October 2006 through December 2006, showed flattening of the lumbar lordosis, tight para spinals in lumbar region.  

A December 2006 MRI of the lumbar spine showed a significant neural foramina encouragement at L4-5 on the right greater than the leff and bilaterally at the L5-S1 level of a moderate degree.

A March 2007 MRI of the spine showed low back pain radiating to both legs, left greater than right.  Evaluation of the spine also indicated there is disc degradation with anterior anterolateral spondylosis deformans change, disc signal decrease and shallow posterior broad-based disc bulge at the L2-3, L3-4, and L4-5 and L5-5l levels.  In addition, there are bilateral facet arthropathy with inflammation on the right at L5-Sl., arthropathy with left-side inflammation at L4-5 and mild inflammation of the L3-4 facet joints.

A VA treatment record from New Orleans VAMC dated in July 2008, showed that the Veteran's lumbar condition is chronic and occurred while on active military duty.  The X-ray result indicated that the Veteran had a compression fracture at L3, left lumbar scoliosis and Schthorl's node.

An August 2017 report from the Veteran's treating physician, Dr. C.G. explains that she has been treating the Veteran since 1998 and that he has suffered chronic back pain since 2006.  Dr. C.G. noted that the Veteran reported having pain in his back during service as documented by his medical records.  The Veteran reported he had experienced no other injuries to his back since his discharge from service.  He continued to have recurring pain in his back which he treated with prescription medication for pain and inflammation.  Dr. C. G opined that Veteran's lumbar condition is "obviously chronic and occurred while in the military."
The Veteran was provided a VA examination of his back in September 2007.  He complained of stiffness and that his back hurts constantly when sitting down, standing, or when walking.  He stated that he has had pain to his lower back since 1973 due to his spine problem.  The pain occurs constantly.  The pain travels down both legs to the bottom of his feet.  The characteristic of the pain is aching in nature, sharp in nature and cramping in nature.  Examination of the spine revealed evidence of radiating pain on movement down both legs.  Muscle spasm was absent.  There was tenderness noted on evaluation.  No ankylosis was recorded.  The examiner diagnosed the Veteran with intervertebral disc syndrome with degenerative arthritis changes of the lumbar spine affecting the sciatic nerve (IVDS).  The examiner also reported that the spine X-ray showed mild lumbar levoscoliosis.  There are large marginal osteophytes in the mid and lower lumbar spine.  There is moderate disc space narrowing at every level sparing only Ll-L2.  There is a vacuum phenomenon at the L2-L3, L3-L4, and L4-L5 discs.

In November 2012 the Veteran was afforded an additional examination for his back problem.  The examiner opined that the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale the examiner stated, " X-rays 13 years post back strain showed mild age typical changes to back, not post injury change."

The Board finds that there is evidence which weighs both in favor and against the claim.  However, the Board places substantial weight of probative value on the Dr. C.G opinion.  It describes the Veteran's back disability in sufficient detail and is consistent with the complaints of back pain reported in the service treatment records.  It also explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issue.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disability is related to his service.  Affording the Veteran the benefit of the doubt, service connection for a back disability is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The petition to reopen the claim for service connection for a back disability is granted.

Service connection for a back disability is granted



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


